Citation Nr: 1110039	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-05 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder (originally claimed as  health), to include an anxiety syndrome, psychosis, and schizoaffective disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety syndrome, psychosis, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina, which determined new and material evidence was not submitted.

The Veteran appeared at a Board hearing via video teleconference in October 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record open for submission of additional evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include an anxiety syndrome, psychosis, and schizoaffective disorder is addressed in the Remand portion of the document below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran submitted additional evidence to the Board for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  An October 1998 decision determined new and material evidence was not submitted to reopen a claim for service connection for "mental health," as there was no evidence of an Axis I diagnosis of an acquired psychiatric disorder.  In the absence of an appeal the October 1998 decision is final.

2.  The evidence submitted since the October 1998 decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1998 decision is final.  New and material evidence has been submitted to reopen the claim for service connection for entitlement to service connection for an acquired psychiatric disorder.  The claim is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156(a), 3.159 (2010).

2.  Personality disorders are not disabilities under applicable legislation.  38 C.F.R. §§ 3.303(c), 4.127 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the initial relief sought, that is, reopening the claim, a discussion of whether VA complied with the notice and assistance requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, would serve no useful purpose.


Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Personality disorders are not disabilities under applicable legislation.  38 C.F.R. §§ 3.303(c), 4.127.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Legal Background

The Veteran had active military service from January 1985 to February 1988.  His service medical records show that when he was examined for preinduction purposes in August 1984, and no pertinent abnormalities were indicated.  At this time, the Veteran reported in his own self-assessment that his present health was "good."

A service medical record dated in January 1987 reflects that the Veteran was treated for insomnia.  The examiner assessed that the Veteran had episodic insomnia, schizotypal traits, and a probable borderline personality disorder.  Treatment included a decrease in the Veteran's caffeine intake after 5 p.m., a suggestion of going to bed one hour later, as well as trying relaxation therapy in the event that he had no positive results.

Thereafter, in a service medical record dated in January 1988, the Veteran underwent a mental health evaluation in order to assess his psychological functioning and to make a recommendation regarding his continued suitability as a member of the Air Force.  The record reflects that the Veteran was referred for evaluation because of an incident involving carelessness in his work, which subsequently resulted in a letter of reprimand.  According to the Veteran, he had developed an "I don't care attitude."  He indicated that he felt misunderstood, but he denied feeling upset, and he did not report any significant complaints.

The Veteran's psychiatric history was noted as unremarkable except for some speech problems, which had resulted in mild speed impediment. It was noted that while the Veteran was in basic military training, he was referred to the mental health clinic because of 'difficulties adapting to his military life.'  The diagnostic impression, at that time, was dull normal I.Q. and schizotypal personality traits.  A recommendation of administrative separation to be based on duty performance was given.  It was further noted that while in technical school, he was again seen in the mental health clinic for a routine personnel reliability program evaluation, where evidence of schizotypal traits were also noted.

At the time of his mental health evaluation, the Veteran was objectively described as alert and oriented, with no evidence of any gross psychotic features.  His mood and affect were within normal limits, and he denied suicidal and homicidal ideations.  The Veteran's attention and concentration were also assumed to be within normal limits.  In addition, his memory was described as grossly intact. Lastly, his insight appeared limited, and his judgment was estimated to be fair.

Psychological testing revealed the Veteran's intellectual functioning was estimated to be in the low average to average range, with specific difficulties in mental arithmetic reasoning and sustained concentration.  According to the examiner, the Veteran's personality functioning suggested some areas of clinical concern.  Psychological test data indicated the Veteran was struggling with a form of conflict with authority, which resulted in a profile of an individual who is likely to be unreliable, irresponsible, and unable to learn from experience or to plan ahead. Specifically, the Veteran admitted to feelings of social alienation, and he used physical complaints as a way of dealing with psychological problems.  It was noted that the Veteran's physical complaints typically arose from a fear of lost support and his concern that new burdens would overtax his competencies and illicit disapproval and rejection from others.  

Although there was no evidence of diagnosable clinical syndrome, the impression was that the Veteran had mixed personality disorder with dependent, avoidant and schizotypal traits.  Furthermore, given the Veteran's psychiatric history, the examiner opined that the Veteran's prognosis for significant behavior change was poor.  It was recommended that further action should be handled on an administrative level, given that there was not sufficient evidence to warrant disposition through military medical channels.

Shortly thereafter, in an addendum to the Veteran's above-referenced mental health evaluation, dated in late January 1988, it was recommended that an administrative discharge be considered.

On the occasion of the Veteran's discharge examination, dated January 27, 1988, it was noted that he denied any personal or family history of psychosis.  At that time, the Veteran again reported in his own self-assessment that his present health was "good."

In a June 1988 rating decision, the RO denied service connection for a psychiatric disorder.  The Veteran was informed of the adverse decision by a letter dated in July 1988, and he did not appeal.  As a result, the June 1988 rating decision became final.  See 38 U.S.C.A. § 7105.

In May 1996 the Veteran applied to reopen his claim.  He did not submit or identify any evidence that would support his application.  An RO letter, also dated in May 1996, informed the Veteran that his claim had not been reopened and also informed him of his appeal rights.  The Veteran did not appeal the decision, and it became final.  He again applied to reopen the claim in September 1998.  As with the 1996 application, the Veteran did not identify or submit any additional evidence.  An October 1998 RO letter informed the Veteran that his claim had not been reopened and also informed him of his appeal rights.  The Veteran did not appeal the decision, and it became final.  Id.  That is the last final decision on the issue of entitlement to service connection for an acquired psychiatric disorder.

New and Material Evidence

When a claim is disallowed and no notice of disagreement is filed as required by regulation, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  One means by which a final disallowed claim may be reopened is upon submission of new and material evidence.  Id.  "New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).  In Evans v. Brown, 9 Vet. App. 273, 284 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the question of what constitutes new and material evidence requires referral only to the most recent final disallowance of a claim.  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  38 U.S.C.A. § 5108.

The Court has further held that, in determining whether evidence is new and material, any new evidence submitted is presumed credible-that is, it is not tested for weight and credibility.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).


Analysis

The evidence added to the claims file since the October 1998 decision include records from the Social Security Administration.  Private records of May 1998 note the examiner concurred with the Veteran's in-service assessment that only Axis II pathology was evident, which was a schizotypal personality disorder.  By May 1998, however, the provider's notes reflected Axis I diagnoses of paranoid disorder, and rule out psychotic disorder.  A September 1998 entry notes a diagnosis of schizoaffective disorder with an onset of June 1998.  Records of May 1999, received by VA in December 1999, note an Axis I diagnosis of a psychotic disorder not otherwise specified.

VA records of July 2007 note a psychologist referred the Veteran for psychological testing.  The June 2007 psychology examination report notes the psychologist interpreted the Veteran's test results as being consistent with a psychotic spectrum, most probably schizoaffective disorder.  Upon review of the psychological test examination report, the treating VA psychologist entered an Axis I diagnosis of a psychosis not otherwise specified.  Neither provider indicated any connection between the Veteran's diagnosis and his active military service.  VA records of January 2008 note the Veteran's Axis I diagnosis as schizoaffective disorder, bipolar type.

In November 2010 the Veteran submitted additional medical evidence under a waiver of initial RO review and consideration.  This new evidence included an opinion of V.S.T., M.D.  Attached to Dr. T's opinion was a February 1988 entry of the service treatment records.  It is not apparent whether he had access to all of the Veteran's service treatment records or only that excerpt, but that is immaterial.  Dr. T opined the Veteran's psychiatric disability was caused by, or is associated with, his active military service.  He noted the service treatment records indicated the Veteran had a schizotypal condition in service, and that the "severe psychological trauma endured during his service" caused the Veteran to decompensate into a catatonic state.

While Dr. T did not specify the in-service psychological trauma the Veteran may have sustained, his opinion is new and material evidence, as it provides a potential link between the Veteran's currently diagnosed psychiatric disorder and his active service.  Combined with the evidence added to the record since 1998, the Board finds it is more than sufficient to reopen the claim.  See generally Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the relief sought on appeal is granted.  38 C.F.R. § 3.156(a).  The claim is reopened.

Although the claim is now reopened, a decision on the merits cannot be made unless the file is fully developed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that Dr. T requested to see more of the Veteran's records, and there is no indication in the claims file of a comprehensive review and analysis of the Veteran's Axis I diagnosis for any linkage with his active service.  Hence, further development is required.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder (originally claimed as mental health), to include an anxiety syndrome, psychosis not otherwise specified, and schizoaffective disorder.  


REMAND

As noted in the decision above, the AMC/RO must assure the file is fully developed and comprehensive psychiatric review conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for an acquired psychiatric disorder since June 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, refer the claims file to board certified psychiatrist for a full comprehensive review.  Request the examiner to render an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that there was evidence of an acquired psychiatric disorder superimposed on the Veteran's diagnosed personality disorder that was manifested during active service.  Even if the answer is no, the examiner is asked to opine whether any current Axis I diagnosis is related to the Veteran's active service or to some other event.  The examiner is asked to specifically agree or disagree with Dr. T's opinion that the Veteran's service caused him to decompensate into a catatonic state.  The examiner must provide the rationale for agreement or disagreement.

If the examiner advises that an opinion cannot be rendered without an examination of the Veteran, the AMC/RO will arrange the examination.  The claims file must be provided to the examiner for review as part of any examination.   

Any opinion should be fully explained and the rationale provided.  In preparing the requested opinion, the examining physician/psychiatrist must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The examiner is further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed acquired psychiatric disorder is unknowable?  The examiner is asked to attach a copy of their curriculum vitae to the report.

3.  If an examination is necessary, the AMC/RO will advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, AMC/RO must implement corrective procedures at once.

5.  Then review the Veteran's claim on the merits de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


